197 P.3d 1093 (2008)
2008 OK 86
STATE of Oklahoma ex rel. OKLAHOMA BAR ASSOCIATION, Complainant,
v.
Christopher Crawford REA, Respondent.
OBAD No. 1753. SCBD No. 5421.
Supreme Court of Oklahoma.
September 23, 2008.

ORDER APPROVING RESIGNATION FROM OKLAHOMA BAR ASSOCIATION PENDING DISCIPLINARY PROCEEDINGS
Upon consideration of the complainant's, Oklahoma Bar Association (Bar Association), application for an order approving the resignation of the respondent, Christopher Crawford Rea, pending disciplinary proceedings, THE COURT FINDS:
1. On July 7, 2008, the respondent submitted his written affidavit of resignation from membership in the Bar Association pending disciplinary proceedings.
2. The respondent's affidavit of resignation reflects that: a) it was freely and voluntarily rendered; b) he was not subject to coercion or duress; and c) he was fully aware of the consequences of submitting the resignation.
3. The respondent states in his affidavit of resignation that he is aware of a formal complaint and an amended complaint which consists of six counts of misconduct relating to circumstances involving representation, or lack thereof, of clients has been filed before the Supreme Court alleging violations of Rules 1.1, 1.2, 1.3, 1.4, 1.5, 1.15, 1.6(d), 3.2, 8.1(b), and 8.4(a)(c) of the Oklahoma Rules of Professional Conduct, 5 Ohio St. 2001, Ch. 1, App. 3-A and Rules 1.3, 1.4, and 5.2 of the Rules Governing Disciplinary Proceedings, 5 O.S.2001, Ch. 1, App. 1-A.
4. The respondent's resignation pending disciplinary proceedings is in compliance with all of the requirements set forth in Rule 8.1, Rules Governing Disciplinary Proceedings, 5 O.S.2001, Ch. 1, App. 1-A and it should be approved as effective July 7, 2008.
5. The official roster address of the respondent as shown by the Oklahoma Bar Association is: P.O. Box 726, Marfa, Texas 79843.
6. The Bar Association has waived costs incurred by the Bar Association in the investigation of the instant cause.
IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that Christopher C. Rea's resignation pending discipline be approved.
IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Christopher C. Rea's name be stricken from the roll of attorneys. Because resignation pending disciplinary proceedings is tantamount to disbarment, the respondent may not make an application for reinstatement prior to the expiration of 5 years from the date of this order. Pursuant to Rule 9.1, Rules Governing Disciplinary Proceedings, 5 O.S.2001, Ch. 1, App. 1-A, the respondent shall notify all of his clients having legal business pending with him within 20 days, by certified mail, of his inability to represent them and of the necessity for promptly retaining new counsel. Repayment to the Client Security Fund for any monies expended because of the malfeasance or nonfeasance of the respondent, shall be a condition of reinstatement.
DONE BY ORDER OF THE SUPREME COURT THIS 18th DAY OF September, 2008.
/s/ James R. Winchester
CHIEF JUSTICE
ALL JUSTICES CONCUR.